STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  February 16, 2016
              Plaintiff-Appellee,

v                                                                 No. 324462
                                                                  Muskegon Circuit Court
RAYMOND GOSHA HARDIN,                                             LC No. 14-064656-FH

              Defendant-Appellant.


Before: MURPHY, P.J., and WILDER and BORRELLO, JJ.

PER CURIAM.

        A jury convicted defendant of assault with a dangerous weapon (felonious assault), MCL
750.82. The trial court sentenced defendant as an habitual offender, third offense, MCL 769.11,
to 12 months in jail and 3 years’ probation, with credit for two days served. Defendant appeals
as of right. For the reasons set forth in this opinion, we affirm.

        This case arises from an incident in which defendant hit the victim with a pipe or stick
during an argument on March 15, 2014. The victim testified that defendant accosted him when
he was outside removing ice from Yvette Foster’s driveway in Muskegon. According to the
victim, defendant pulled up in his van, jumped out, and demanded that the victim pay him $60.
The victim had previously replaced some spark plugs on a van for defendant and defendant was
unhappy with the work and wanted his money back. The victim informed defendant that he
would not return any money. In response, defendant got into his van and left.

        Approximately 10 or 15 minutes later, defendant returned. The victim had a spade shovel
in his hand at that time. Defendant jumped out of his van with “a weapon,” approached the
victim, and said “you’re gonna give me my money today or one way or another, I’m gettin’ it out
of you.” Defendant approached the victim aggressively, holding the weapon “in a swinging
baseball stance.” The victim described the weapon as “like a pipe, a jack handle,” which was
black and made of metal. The victim testified that he felt threatened as defendant approached
him, concerned that he “could get bludgeoned to death.” The victim moved down the side of the
driveway and away from defendant and defendant continued to move aggressively toward him.
The victim did not run away, but shuffled to the side and walked backwards to reposition himself
so he would not be boxed in. The victim testified that he moved into the street, but defendant
followed him. Defendant swung at the victim and hit him in the back with the weapon he was



                                              -1-
holding. The victim went down on one knee after being hit, but immediately stood back up and
backed further away as defendant “rear[ed] up for another swing.”

        After defendant hit the victim, defendant and the victim were yelling at each other loudly
enough that Foster and Janet Williams came out of the house. Foster testified that she heard
yelling outside, so she went out and saw the victim and defendant in the street holding weapons.
Defendant was moving forward and the victim backing up. She screamed at them to stop. As
defendant moved toward the victim, he had a blue shovel and a stick or pipe in his hands. She
did not see either man hit the other.

       Williams testified that she heard yelling and went outside. She saw defendant with a
shovel and a pipe in his hands and the victim with a shovel in his hands. Defendant was moving
toward the victim and the victim was moving away from defendant. From what Williams could
observe, the victim did not move toward defendant at all. Williams joined Foster in yelling at
the two men to stop and then Williams called the police.

        The victim testified that after Foster and Williams came outside, he continued to back
away from defendant. Foster told defendant to stop and defendant stopped pursuing the victim.
Defendant continued talking to the victim; he was making “idle threats” such as “you wait until
my brother gets here” and “you’re gonna pay me my money today.” Defendant also threw the
blue plastic coal shovel at the victim. The victim testified that throughout the confrontation, he
kept the spade shovel in his hand, but did not hit or threaten defendant. The victim stated that
police arrived between 5 and 20 minutes after defendant threw the coal shovel at him. As police
arrived, defendant was driving away around a corner.

        Officer Maher Nasif responded to the scene and saw defendant driving away from the
scene. Nasif subsequently spoke with the victim, Foster, and Williams. He saw that the victim
had a visible welt or bruise in the small of his back that was consistent with being hit by an
object. About five minutes later, defendant returned to explain the situation to Nasif. Defendant
indicated that he confronted the victim about some faulty spark plugs, they yelled at each other,
and then defendant went to his van and “grabbed a stick just to show [the victim] that
[defendant] was not afraid of him.” A camera in Nasif’s cruiser recorded his conversation with
defendant and the recording was played for the jury.

        Defendant testified that he went to Foster’s house to bring a company van there. When
he arrived, he saw the victim in the driveway chipping at ice with a spade shovel. Defendant
essentially testified that the victim was the initial aggressor in the altercation and that he obtained
a stick from his van to protect himself. Defendant testified the victim held a shovel with the
blade up and he felt “a little bit” threatened by that. Defendant testified that neither he nor the
victim hit each other, but he maintained that the victim was acting in a threatening manner.
Defendant was convicted and sentenced as set forth above and this appeal ensued.

        On appeal, defendant argues that there was insufficient evidence to convict him of assault
with a dangerous weapon.

      We review de novo challenges to the sufficiency of the evidence. People v Henderson,
306 Mich. App. 1, 8; 854 NW2d 234 (2014). We review the evidence in the light most favorable

                                                 -2-
to the prosecution to determine whether a rational trier of fact could find that the essential
elements of the crime were proved beyond a reasonable doubt. Id. at 9.

        “The elements of felonious assault are (1) an assault, (2) with a dangerous weapon, and
(3) with the intent to injure or place the victim in reasonable apprehension of an immediate
battery.” People v Avant, 235 Mich. App. 499, 505; 597 NW2d 864 (1999).

        Defendant contends there was insufficient evidence to prove intent. “[B]ecause it can be
difficult to prove a defendant’s state of mind on issues such as knowledge and intent, minimal
circumstantial evidence will suffice to establish the defendant’s state of mind.” Henderson, 306
Mich. App. at 11. Use of a dangerous weapon can create an inference of intent to cause serious
harm, and injuries suffered by the victim may also be indicative of a defendant’s intent. People v
Stevens, 306 Mich. App. 620, 628; 858 NW2d 98 (2014).

         The circumstances of the assault would have allowed a rational jury to conclude beyond a
reasonable doubt that defendant intended to injure the victim or place the victim in reasonable
apprehension of an immediate battery. Henderson, 306 Mich. App. at 8. Here, the victim testified
that defendant angrily confronted him, left the area, and then returned with a weapon and
pursued the victim. Defendant ultimately succeeded in hitting the victim, causing injury. The
victim also testified that defendant threw a blue plastic shovel at him. Foster and Williams
testified that they saw the victim backing away as defendant approached him holding an object.
Although defendant’s testimony differed, issues concerning witness credibility are for the jury to
decide. People v Eisen, 296 Mich. App. 326, 331; 820 NW2d 229 (2012). In short, there was
sufficient evidence to prove defendant’s intent beyond a reasonable doubt.

       Defendant argues that, under a theory of imperfect self-defense, there was insufficient
evidence of his intent. However, our Supreme Court has held that the theory of imperfect self-
defense no longer applies as a stand-alone defense in Michigan. See People v Reese, 491 Mich.
127, 129; 815 NW2d 85 (2012). Further, the doctrine applied to mitigate murder to voluntary
manslaughter, it did not apply in assault cases. See People v Wytcherly, 172 Mich. App. 213, 221;
431 NW2d 463 (1988). In short, defendant’s argument fails as a matter of law.

       Finally, defendant contends that the trial court erred by not instructing the jury on
imperfect self-defense and defense counsel was ineffective for failing to request the instruction.
Because defense counsel indicated he had no objections to the jury instructions, defendant has
waived any objection to the instructions. People v Kowalski, 489 Mich. 488, 503; 803 NW2d 200
(2011). Moreover, as noted above, imperfect self-defense is not a stand-alone defense in
Michigan; therefore, counsel was not ineffective for failing to request the instruction. See
People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010) (citations omitted) (“[f]ailing
to advance a meritless argument . . . does not constitute ineffective assistance of counsel.”)

       Affirmed.



                                                            /s/ William B. Murphy
                                                            /s/ Kurtis T. Wilder
                                                            /s/ Stephen L. Borrello
                                               -3-